Citation Nr: 1452629	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected retropatellar syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to June 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision.

This issue was remanded by the Board in November 2012 for further development.  As the Veteran was provided with the directed VA examination in January 2013 that addressed all issues noted on the remand, such development has been accomplished, and the Board may proceed with this appeal.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In this regard, the Board notes that the representative indicated in the October 2014 Appellant's Post-Remand Brief that the Veteran's knee is affecting her ability to maintain employment.  However, in this case, neither the Veteran nor her representative has specifically indicated that she is unemployed or unemployable as result of the service-connected condition on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that her service-connected disabilities prevent her from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.



FINDING OF FACT

The Veteran's service-connected retropatellar syndrome of the right knee is manifested by complaints of pain and instability, flexion to 80 degrees upon repetitive-use testing, and no limitation of extension.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected retropatellar syndrome of the right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An April 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  This letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided a VA examination which addressed her right knee disability claim in January 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an evaluation in excess of 10 percent for service-connected retropatellar syndrome of the right knee.

In an August 2007 rating decision, the RO continued a 10 percent evaluation for service-connected retropatellar syndrome of the right knee under Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The Veteran is seeking a higher rating.

Under Diagnostic Code 5024, tenosynovitis is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2014).

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2014).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all pertinent evidence of record. 

In April 2007, the Veteran underwent a VA joints examination, at which she was reported deformity, giving way, instability, pain, stiffness, and weakness of the bilateral knees.  There were no episodes of dislocation, subluxation, locking, or effusion.  The Veteran was noted as having a right knee range of motion of 0 to 120 degrees with no additional limitation of motion on repetitive use.  Physical examination revealed no grinding, instability, or meniscus abnormality.  The Veteran had subpatellar tenderness and crepitation.   

A March 2008 right knee x-ray report revealed moderately severe patellofemoral degenerative joint disease and mild medial compartment degenerative joint disease, with no joint effusion.

In a March 2008 VA treatment record, the Veteran was noted as having full range of motion with regard to the knees, with no effusion or tenderness, mild crepitus bilaterally, and a negative Lachman's test. 

In August 2008, the Veteran underwent a VA examination.  However, this examination addressed her left knee disability.

In an August 2009 statement, the Veteran asserted that she had trouble with her knees giving out, pain, effusion, popping, cracking, and swelling.

The Veteran underwent a VA examination most recently in January 2013, at which she was diagnosed with degenerative joint disease of both knees and reported constant pain.  She was noted as having flexion of 95 degrees with objective evidence of painful motion beginning at 90 degrees.  She was noted as having extension of 0 degrees with no objective evidence of painful motion.  Upon repetitive-use testing, the Veteran had a flexion of 80 degrees and an extension of 0 degrees, and she was noted as having less movement than normal, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran was noted as having active movement against some resistance with regard to right knee flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability were noted as normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran reported that she used a knee brace to stabilize her knee joints and a wood/metal cane to correct right knee instability and provide needed support in ambulation.

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already assigned a compensable evaluation for the right knee for limitation of motion under the Diagnostic Code 5024.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the right knee.  

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board acknowledges that the Veteran complained at the January 2013 VA examination of instability.  However, the examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  Additionally, anterior instability, posterior instability, and medial-lateral instability were all noted as normal.  While the Veteran is certainly competent to report as to her symptomatology, to include feeling that her knee is unstable, the Board finds that the evidence provided by the medical professional is more probative than the Veteran's statements with regard to whether her knee is manifested by clinical instability.  The claims file contains no other evidence reflecting that the Veteran experiences recurrent subluxation or lateral instability of the right knee.  As such, the evidence weighs against a finding that the Veteran has recurrent subluxation or lateral instability of the knee, and an increased or separate compensable evaluation is not available under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran has dislocated semilunar cartilage of the right knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5024 for noncompensable limitation of motion that is accompanied by complaints of pain.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage of the right knee.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, at the January 2013 VA examination, the Veteran's right knee flexion was noted as 95 degrees with objective evidence of painful motion beginning at 90 degrees.  Upon repetitive-use testing, the Veteran had a flexion of 80 degrees.  Therefore, even considering the additional functional loss due to repetitive-use testing, the Veteran's limitation of flexion has still not met the criteria for an increased rating under the appropriate diagnostic code.  Additionally, the claims file contains no other medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion.  Further, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5024 for noncompensable limitation of motion that is accompanied by pain.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected retropatellar syndrome of the right knee.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

2.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for her service-connected disabilities.  There is nothing unusual or exceptional about the symptoms she has due to this condition.  The Veteran's service-connected right knee disability is manifested by complaints of pain and instability, as well as by limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.






ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected retropatellar syndrome of the right knee is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


